DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 includes the limitation “outer non-wearing surface,” which is ambiguous in the context of the claim.  While Applicants may act as their own lexicographer, the meaning should be clearly set forth either in the claim or in the specification.  Non-wearing surface may have many meanings in the surface art, especially in the context of the instant claims, where wear may be any type of degradation or deformation.  For examination purposes, a non-wearing surface will be interpreted as any non-damaged surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazany US 2007/0154712 in view of Sambasivan et al US 6036762.  
Per claims 1-2, Mazany teaches an article comprising a carbon-carbon composite structure (abstract); and an oxidation protection system disposed on an outer non-wearing surface of the carbon-carbon composite structure (non-wearing is a property that would naturally flow from carbon-carbon composite structures, as this is the same as Applicant; alternatively, in the context of the claim, non-wearing is interpreted according to the 112(b) rejection above), inherently reducing thermal oxidation, including layers of phosphate glass layer disposed on an outer surface of the carbon-carbon structure (abstract, [0057], [0070]), wherein the phosphate glass may contain aluminum [0046] (e.g., an aluminum phosphate layer) (interpreted as both a base and sealing layer) in the form of [0063].  Mazany teaches aluminum to be present from, for example, 0.05 to 0.5 and phosphate to be present from 0.03 to 0.8 [0046].  As such, the ratio of aluminum to phosphate overlaps with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been obvious to one of ordinary skill in the art to 
	Mazany teaches the presence of a barrier layer before the phosphate glass layers [0024], but is silent regarding the claimed aluminum phosphate polymer layer.  Sambasivan teaches a high temperature composition for providing corrosion protection (col. 1, lines 10-20) comprising an aluminum phosphate (abstract and col. 2, lines 40-41), wherein the coating is sufficiently polymeric (col. 1, lines 60-65 and col. 2, lines 45-50).  It would have been obvious to one of ordinary skill in the art to have utilized an aluminum phosphate polymer as a barrier coating of Mazany because Sambasivan teaches that aluminum phosphate polymeric coatings act as good corrosion resistant films, with sufficient film forming properties (see above).  Furthermore, Sambasivan teaches that it is known by one of ordinary skill in the art to apply the components to mix in desired metal to phosphorous molar ratios (col. 1, lines 25-26).  As such, it would have been obvious to one of ordinary skill in the art to have selected and controlled the aluminum metal to phosphate molar ratio with a reasonable expectation for success to arrive at the desired results via routine experimentation (see MPEP 2144.05).

Response to Arguments
Applicant's arguments filed 1/21/21 have been fully considered but they are not persuasive.  Applicant has argued that the claims recite the oxidation protection system configured to reduce thermal oxidation of the composite structure.  First, Mazany teaches an oxidation protection system (see above).  Second, it is noted that all coatings will reduce thermal oxidation of the surface underneath to some extent (e.g., through reduced exposure or added insulation); as such, this is considered a broad limitation that is met by the prior art.  Applicant argues that Sambasivan teaches a corrosion protection system, rather than a thermal oxidation system.  It is noted though, that corrosion by definition occurs via oxidation.  As such, by prevention corrosion, thermal oxidation would be reduced by at least some degree.  Nonetheless, one of ordinary skill in the art would combine Mazany and Sambasivan because Mazany teaches an oxidation reducing coating and Sambasivan teaches a corrosion preventative coating (oxidation reducing).
Applicant also makes several arguments about deficiencies regarding the prior art references individually, and not regarding the rejection as a whole.  These arguments are not persuasive.  Lastly, Mazany explicitly teaches that if multiple layers are desird, the composition of each layer can be either of the same composition or of a different composition [0057].  As such, the specific ordering and arrangements of the layers would have been clearly contemplated by one of ordinary skill in the art in view of the teachings of Mazany and Sambasivan.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352.  The examiner can normally be reached on M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN T LEONG/Primary Examiner, Art Unit 1715